Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-8-2003

USA v. Thomas
Precedential or Non-Precedential: Non-Precedential

Docket 01-4283




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Thomas" (2003). 2003 Decisions. Paper 893.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/893


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                __________

                                      NO. 01-4283
                                      __________

                          UNITED STATES OF AMERICA

                                            v.

                                    LISA THOMAS,
                                       Appellant
                                     ____________

                     Appeal from the United States District Court
                       For the Eastern District of Pennsylvania
                              D.C. No.: 99-cr-00722-1
                      District Judge: Honorable J. Curtis Joyner
                                   ____________

                               Argued: October 15, 2002

       Before: BECKER, Chief Judge, ROTH, and ROSENN, Circuit Judges.

                        (Opinion filed December 31, 2002)
                    ___________________________________

                        ORDER AMENDING OPINION
                    ___________________________________

The slip opinion in the above case is hereby amended as follows:

1.     On page 8, the first line of the first full paragraph, insert the word “only”
       after “considered.”

2.     On page 8, in the first full paragraph, line 5, substitute “need” for “does.”

3.     On page 10, line 8, insert “ Id. at 351.” after “promises.”

4.     On page 16, footnote 4, line 5, delete “Furthermore” and begin the sentence
       with “Unlike.”

5.     On page 23, line 4, remove the parenthesis before “cmt.”
                         BY THE COURT:


                          /s/ Max Rosenn
                         Circuit Judge


Dated: January 8, 2003